 Case 2:21-cv-01867-FLA-AS Document 17 Filed 08/26/21 Page 1 of 2 Page ID #:70



 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
11   GEORGE JONES,                             Case No. 2:21-cv-01867-FLA (ASx)
12                           Plaintiff,
                                               ORDER TO SHOW CAUSE WHY
13              v.                             THE COURT SHOULD NOT
14                                             DISMISS THIS ACTION DUE TO
                                               SETTLEMENT
15   BINIOS, LLC, et al.

16                           Defendants.

17
18
19
20
21
22
23
24
25
26
27
28
                                           1
 Case 2:21-cv-01867-FLA-AS Document 17 Filed 08/26/21 Page 2 of 2 Page ID #:71



 1         In light of the Notice of Settlement filed in this action, the court ORDERS the
 2   parties to submit a joint status report regarding settlement by October 25, 2021. The
 3   court further ORDERS the parties to Show Cause (“OSC”) on November 5, 2021 at
 4   1:30 p.m. in Courtroom 6B why the court should not dismiss this action due to the
 5   parties’ settlement. The filing of a stipulation of dismissal with prejudice pursuant to
 6   Fed. R. Civ. P. 41 shall constitute a sufficient response to, and will discharge, this
 7   OSC. All pending dates and deadlines are hereby VACATED.
 8
 9         IT IS SO ORDERED.
10
11   Dated: August 26, 2021                  _______________________________
12                                           FERNANDO L. AENLLE-ROCHA
                                             United States District Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                2
